Title: To John Adams from Oliver Whipple, 11 February 1801
From: Whipple, Oliver
To: Adams, John



May it please your Excellency,
mpton Newhampshire Februy 11th. 1801—

This beiny for the Choice of President of the once united States I can not but view it as an eventfull Period: May that guardian Providence (which has hitherto protected this brave and once happy People) secure to them, in your Person, as chief Majestrate, that Union, Safety and Protection, which is your Wish to cultivate, and Desire to give. I must, respected Sr, whatever is the Event, give you this true & consoling Thought, That your Administration has been a Blessing to this People, both in its Principle and Practice, and the happy Result, is even acknowledged by those, who have been most violent, in opposition in this Quarter, who now seem to wish that some happy Destiny would so despose the States, that a Tie Vote may take Place on this momentous Occasion; That the States, may once more have a Chance to see clearly their best Interest & pursue it. I can say for myself, and nine tenths of Newhampshire, it is their ardent Wish. I have, respected Sr, (tho’ not without your Permission) lately addressed you on Behalf of my Son, I hope he will not pass unnoticed, he is deserving of the appointment solicited; and when it is considered that his native State and Town, which has now a navy yard, and will undoubtedly will soon have a Dock, & has a Fort contiguous, and not a single Soldier for their Protection; The Executive will (I am perswaded) Think of him, both as to his locale Situation and Ability, deserving their ttention: His whole Heart and Soul is engross’d by military Persuits; if thro’ Mischance, he should fail of what he is most desirous; I most earnestly solicit some appointment in the Consular or other Department, that would be congenial to a young man of Genius and Enterprise.—
I see large Fields open for those, that have been faithfull in the Political Vineyard. There is Loaves & Fishes to be distributed, is there not one Slice for a faithfull Labourer? are there not Martial-Ships, Clerkships &c &c, to be filled, is not a Person, deserving of something who has ever held you in the highest Estimation from his first Acquaintance, who has wh ever supported your Administration and Government, & to whom is owing, in a great Measure, the present Feaderalism of Newhampshire, and who is not among the lea is Bretheren;
I am Sr. with the greatest Esteem, & most profound / Respect, for your Person & Character, Your most obedient Servant—

Oliver Whipple